DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCann (U.S. Pub #2016/0049351), in view of Ichijoh et al (U.S. Pub #2018/0331190).
With respect to claim 1, McCann teaches a heat dissipation structure for a semiconductor device, the structure comprising:  
5a heat sink (Fig. 6, CVD diamond substrate; Fig. 11, lower Copper Tungsten and/or Copper Heat Sink) provided under a rear surface side of a substrate included in a semiconductor device (Fig. 6, AlGaN/GaN Epi HEMT and Paragraph 32; Fig. 11, Transistor or MMIC); and 
a front heat spreader (Fig. 6, LTCC and Paragraph 41, 43, and 60; Fig. 11, upper Copper Tungsten and/or Copper Heat Sink) coupled to an electrode 
McCann does not teach that a metal wiring is over the electrode, and a metal unit provided at least partially over an outer peripheral portion of the front surface 10side of the semiconductor device.  
Ichijoh teaches a heterojunction FET device, wherein a metal wiring (Fig. 1, 18bf/19b and Paragraph 100-101) is over an electrode (Fig. 1, 18a/19a), and 
a metal unit (Fig. 1, 18 or 19) provided at least partially over an outer peripheral portion of the front surface 10side of the semiconductor device.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a metal wiring over an electrode of McCann and a metal unit provided at least partially over an outer peripheral portion of McCann as taught by Ichijoh in order to prevent thermal breakdown in the device (Paragraph 113-117). 
With respect to claim 2, Ichijoh teaches that the metal unit is provided over a first part (Fig. 1, 18) and a second part (Fig. 1, 19) opposite the first part of the outer peripheral portion of the front surface side of the 15semiconductor device.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a metal unit over a first part and second part opposite the first part of the outer peripheral portion of the front surface side of McCann as taught by Ichijoh in order to prevent thermal breakdown in the device (Paragraph 113-117). 
claim 3, McCann teaches that thermal conductivity of the front heat spreader is 200 W/mK or greater (Paragraph 33).  
With respect to claim 4, McCann teaches that20With  the front heat spreader is formed of a material selected from the group consisting of CuMo, CuW, Al, GaN, Cu, Au, Ag, AIN, SiC, graphite, and diamond (Fig. 11 and Paragraph 33).  
With respect to claim 5, Ichijoh teaches that 25a width of the metal unit is 10 μm or greater (Fig. 1, the maximum width of 18 and/or 19 is greater than 10 μm including 18bf and 19bf; Paragraph 31 and 38, note that the width of 19 will include the side portion 19b and the plate portion 19bf which can be longer than 5 μm, and the width of 18 will include the plate portion 18bf which is substantially longer than the gate width 8.5 μm).  
With respect to claim 6, McCann and Ichijoh teach that the electrode is a source electrode (Fig. 6, Source in McCann; Fig. 1, 18a of Ichijoh), and wherein the metal wiring (Fig. 1, 18b/18bf of Ichijoh) is source wiring provided over the source electrode.  
With respect to claim 7, Ichijoh teaches the metal wiring and the metal unit are formed of an identical type of metal (Paragraph 102 and 122).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a metal wiring and metal of an identical type of metal as taught by Ichijoh in order to prevent thermal breakdown in the device (Paragraph 113-117). 
With respect to claim 8, McCann teaches5With W a diamond heat spreader (Fig. 11, CVD Diamond) provided between the substrate (Fig. 11, Transistor or MMIC 
With respect to claim 9, McCann teaches an10With  amplifier comprising: the semiconductor device that includes the heat dissipation structure for a semiconductor device according to claim 1 (Paragraph 3 and 31).  

With respect to claim 10, McCann teaches a method of manufacturing a heat dissipation structure for a 15semiconductor device, the method comprising: 
providing a heat sink (Fig. 6, CVD diamond substrate; Fig. 11, lower Copper Tungsten and/or Copper Heat Sink) under a rear surface side of a substrate included in a semiconductor device (Fig. 6, AlGaN/GaN Epi HEMT and Paragraph 32; Fig. 11, Transistor or MMIC); and 
providing a front heat spreader (Fig. 6, LTCC and Paragraph 41, 43, and 60; Fig. 11, upper Copper Tungsten and/or Copper Heat Sink) so as to be coupled to an electrode (Fig. 6, Source/Gate/Drain)  disposed on a front surface side of the semiconductor 20device.  
McCann does not teach that a metal wiring is over the electrode, and a metal unit provided at least partially over an outer peripheral portion of the front surface 10side of the semiconductor device.  
Ichijoh teaches a heterojunction FET device, wherein a metal wiring (Fig. 1, 18bf/19b and Paragraph 100-101) is over an electrode (Fig. 1, 18a/19a), and 
a metal unit (Fig. 1, 18 or 19) provided at least partially over an outer peripheral portion of the front surface 10side of the semiconductor device.  

With respect to claim 12, McCann and Ichijoh teach forming the metal wiring and the metal unit (Fig. 5 of McCann; Fig. 1, Ichijoh) before the providing of the front heat spreader is performed (Fig. 6); and  29Fujitsu Ref. No.: 18-02347 
aligning the metal wiring and the metal unit in a height direction before the providing of the front heat spreader is performed (Fig. 1 of Ichijoh, 18b/19b and 18bg/19bf are at the same height).  
With respect to claim 14, Ichijoh teaches that the metal wiring and the metal unit are simultaneously formed in the forming of the metal wiring and the metal unit (Fig. 1, 18b/18bf and 19b/19bf).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCann and Ichijoh, in view of Chao (U.S. Pub #2008/0265399)
With respect to claim 11, McCann does not teach that the front heat spreader is coupled to the metal wiring and the metal unit 25by room-temperature joining in the providing of the front heat spreader.
Chao teaches that component connections comprising tin and/or gold materials can be coupled by room-temperature joining (Paragraph 26).
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCann and Ichijoh, in view of LaRoche et al (U.S. Pub #2018/0240754).
With respect to claim 13, McCann teaches  5forming the metal wiring and the metal unit before the providing of the front heat spreader is performed (Fig. 5);
but does not teach aligning the metal wiring and the metal unit in a height direction by grinding or polishing the metal wiring or the metal unit before the providing of the front heat spreader is performed.  
LaRoche teaches aligning the metal wiring (Fig. 2K, 54) of a HEMT in a height direction by grinding or polishing the metal wiring (Paragraph 81-83).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to align the metal wiring and the metal unit of McCann and Ichijoh in a height direction by grinding or polishing the metal wiring or the metal unit before the providing of the front heat spreader is performed as taught by LaRoche in order to simultaneously form and planarize the source, drain, and gate wiring layers (Paragraph 81-83). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826